COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





HAROLD LOCKE, INDIVIDUALLY
AND HAROLD LOCKE &
ASSOCIATES, INC.,

                            Appellants,

v.


CAROLINE MILLER,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00002-CV

Appeal from the

136th Judicial District Court 
 
of Jefferson County, Texas 

(TC# D-183,419)






MEMORANDUM  OPINION

            Pending before the Court is an agreed motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(2)(B).  The parties represent they have agreed to set aside the trial court’s
judgment and remand the case to the trial court for further proceedings.  Having reviewed the
motion, we conclude the parties have complied with the requirements of Tex.R.App.P.
42.1(a)(2)(B), and conclude the motion should be GRANTED.  Therefore, pursuant to
Tex.R.App.P. 42.1(a)(2)(B), the trial court’s judgment is hereby set aside without regard to the
merits, and the case is remanded to that court for further proceedings consistent with the parties’
agreement.  As the motion does not indicate the parties have agreed otherwise, costs will be
taxed against Appellant.  See Tex.R.App.P. 42.1(d).


March 17, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.